481 S.E.2d 85 (1997)
Jimmy MAHONEY and Judy Mahoney
v.
RONNIE'S ROAD SERVICE, Indian Head Industries, Inc., MGM Brakes.
No. 171A96.
Supreme Court of North Carolina.
March 7, 1997.
Twiggs, Abrams, Strickland & Trehy, P.A. by Douglas B. Abrams, Raleigh; and Gage & Mathers, Ltd. by Martin H. Mathers, Phoenix, AZ, for plaintiffs-appellants.
Yates, McLamb & Weyher, L.L.P. by Kirk G. Warner and Gwenda L. Laws, Raleigh, for defendants-appellees Indian Head Industries and MGM Brakes.
Smith Helms Mulliss & Moore, L.L.P. by James G. Exum, Jr., Bynum M. Hunter, and John J. Korzen, Greensboro, for North Carolina Association of Defense Attorneys, amicus curiae.
PER CURIAM.
AFFIRMED.
PARKER, J., did not participate in the consideration or decision of this case.